Citation Nr: 0500049	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-15 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for medical service 
rendered at a private facility on August 11, 2001.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

According to the May 2003 Statement of the Case (SOC), the 
appellant had active military service from May 1958 to April 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Huntington, West 
Virginia, that determined that the appellant was not entitled 
to payment or reimbursement for the cost of private medical 
expenses incurred on August 11, 2001.  The appellant 
subsequently appealed that decision.  


REMAND

In this case, the appellant is seeking entitlement to payment 
or reimbursement for expenses incurred at a private facility 
on August 11, 2001.  In this regard, a hearing was conducted 
at the RO in September 2004 before a Member of the Board.  At 
that time, the appellant testified that on August 11, 2001, 
at approximately 11 o'clock in the evening, he developed 
severe pain in his left ankle.  The appellant stated that his 
ankle swelled and he could not touch the floor with his left 
foot due to the pain.  He noted that he was concerned that he 
had been bitten by either a spider or a snake.  According to 
the appellant, he called the VAMC in Lexington, Kentucky, 
where he usually went for his primary care, and heard a pre-
recorded telephone message which noted that the VAMC was 
closed, and that if there was anything wrong, the caller 
should go to the local emergency room.  The appellant 
indicated that he called the Lexington VAMC two or three 
times, and that he got the pre-recorded message each time he 
called.  Thus, the appellant stated that he went to the 
emergency room at the Paul B. Hall Regional Medical Center 
for treatment.  According to the appellant, he was examined 
in the emergency room, given a prescription, and released.      

By an April 2003 determination, the Huntington VAMC denied 
the appellant's claim for payment or reimbursement for 
medical service rendered at a private facility on August 11, 
2001.  The denial of reimbursement by the VAMC was predicated 
on a finding that a medical emergency did not exist and that 
treatment could have been rendered in a VA facility.  The 
Huntington VAMC adjudicated the appellant's reimbursement 
claim under the provisions of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80), pertaining 
to payment of reimbursement of the expenses of hospital care 
and other medical services not previously authorized.  Under 
this law, reimbursement for unauthorized medical expenses is 
available only where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non- 
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2004).

The United States Court of Appeals for Veterans Claims has 
observed that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2004).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was rendered after that date and the appellant's 
claim for reimbursement was filed after this effective date, 
both 38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the appellant's claim, and therefore 
must be considered at this time.  These provisions were not 
provided to the appellant in the SOC or elsewhere.

In light of the facts and legal criteria set forth above, 
there appear to be certain facts not established by the 
record which would be relevant to any determination made as 
to the impact of the legal criteria listed above on the 
appellant's claim.  For example, the record does not 
establish whether the appellant is an active Department 
health-care participant as defined by 38 U.S.C.A. § 1725.  
Also, it is unclear as to the extent that the treatment in 
question rendered on August 11, 2001, or November 20, 2000, 
could constitute "emergency treatment" as defined by 38 
U.S.C.A. § 1725.  Therefore, the Board concludes that a 
remand of this case is necessary so that the Huntington VAMC 
may have the opportunity to readjudicate this claim under the 
legal provisions cited above, and develop any evidence 
necessary for that readjudication.

The Board also notes that in the May 2003 SOC, it was noted 
that the appellant was receiving a 100 percent disability 
rating for his service-connected seizure disorder.  However, 
it is unclear from the evidence of record whether the 
appellant's left ankle/foot, the disability treated during 
the August 11, 2001 visit at a private facility, is a 
service-connected condition, a non-service-connected 
condition, or a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability.  In this regard, the Board observes 
that the record on appeal currently consists of a Duplicate 
Medical Administrative Service (MAS) file only.  The 
appellant's claims file and any original administrative file 
related to this claim maintained at the VAMC, were not 
provided.  Without the claims file and/or any original 
administrative file related to this claim that is maintained 
at the VAMC, the Board is unable to review information 
pertinent to this appeal, including whether the appellant is 
service-connected for a left ankle/foot disability, and the 
dates of the appellant's active service.  Therefore, to 
ensure that the appellant receives every consideration, the 
aforementioned evidence must be provided.    

In addition, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Under regulations implementing the VCAA, VA's 
duty to notify and duty to assist have been significantly 
expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is entitlement to payment or 
reimbursement for medical service rendered at a private 
facility on August 11, 2001.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board will remand the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The Huntington VAMC should associate 
with the record the appellant's claims 
file and any original administrative file 
related to this claim that may be 
maintained at the VAMC.  Any request to 
obtain the appellant's claims file and/or 
administrative file should include the 
appellant's name, claim number, and 
social security number.  If any such 
records are unavailable, the Huntington 
VAMC should provide explanation as to why 
the records could not be obtained.  

2.  The Huntington VAMC must review the 
record and ensure that all VCAA notice 
and duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the Huntington 
VAMC should gather any additional 
evidence that is necessary in order to 
adjudicate the appellant's claim for 
reimbursement of medical expenses 
incurred at a private facility on August 
11, 2001, under the provisions of 38 
U.S.C.A. §§ 1725 and 1728.  In 
particular, the Huntington VAMC should 
obtain any evidence necessary to 
establish whether the appellant was, on 
the pertinent day, an active VA health-
care participant as defined by the 
pertinent criteria, and to establish 
whether any of the treatment received at 
the Paul B. Hall Regional Medical Center 
for services rendered on August 11, 2001, 
constituted emergency treatment under the 
applicable statutory provisions.  

In addition, pursuant to the VCAA, the 
Huntington VAMC should issue a letter to 
the appellant informing him of the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728 and their implementing regulations.  
The appellant should also be told of the 
information or evidence he needs to 
submit to substantiate his claim, and 
what evidence VA will obtain, and of the 
time period for response.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The Huntington VAMC should ensure 
that its efforts to obtain any additional 
evidence identified by the appellant are 
fully documented in the record.  

4.  Thereafter, the Huntington VAMC 
should review the claims file and take 
all other proper measures to ensure full 
and complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  

5.  The Huntington VAMC should then 
review and re-adjudicate the issue on 
appeal, with specific consideration given 
to the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations, as well 
as 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  The Huntington VAMC should 
make specific findings as to whether or 
not the appellant is an active Department 
health-care participant as defined by the 
pertinent criteria, and as to whether or 
not any of the treatment he received at 
the Paul B. Hall Regional Medical Center 
on August 11, 2001 constituted emergency 
treatment as defined by the applicable 
legal criteria.  If such action does not 
grant the benefit claimed, the Huntington 
VAMC should provide the appellant and his 
representative a Supplemental Statement 
of the Case (SSOC), and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




